Citation Nr: 1720239	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1982 to January 1983 and on active duty from March 1984 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In November 2014, the Board remanded this case for further development.  

Regarding the issue of entitlement to an earlier effective date for dependency benefits, the Veteran filed a timely Notice of Disagreement (NOD) to an October 2014 administrative decision granting additional benefits for the Veteran's dependents effective November 1, 2014.  Thereafter, in March 2017, the RO issued a Statement of the Case (SOC), and the Veteran filed a timely substantive appeal, which included a request to appear at a videoconference hearing.  This issue has not been certified to the Board.  The Board is cognizant that certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  See 38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016). 

As the required notifications have not been sent with regard to the VA Form 9 filed in March 2017, and in light of the outstanding hearing request, the Board declines to take any further action on the issue of an earlier effective date for dependency benefits at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is required to obtain outstanding service treatment records.  

Here, the only service treatment records associated with the claims file are dated from 1991 to 1993.  The Board notes that the Veteran first filed a compensation claim in January 1994.  In a February 1994 rating decision, the RO advised the Veteran that it had considered "Service Medical Records 3-84 to 12-93."  However, in the narrative portion of the decision, the RO indicated that "[a]vailable medical records are incomplete."  Thereafter, in numerous subsequent rating decisions, to include the March 2012 rating decision on appeal, as well as the June 2012 SOC, the RO informed the Veteran that it had considered as evidence service treatment records dated from 1982 to 1993.  

VA has a duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Additionally, if VA concludes that it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, that finding should be documented in the claims file by a formal finding of unavailability with notification of the Veteran pursuant to 38 C.F.R. § 3.159 (e).  

In this case, there is no indication that additional attempts have been made to obtain the missing service treatment records since February 1994, or that the Veteran has been adequately informed that such records are unavailable.  To the contrary, as noted above, the Veteran was informed in the rating decision and SOC on appeal that the RO had reviewed his complete service treatment records.  The Board finds that additional attempts to obtain the Veteran's service treatment records must be made until there is reasonable certainty that these records do not exist or that further attempts to obtain them would be futile.  

Additionally, as noted in the November 2014 remand, the Veteran has claimed that he was treated for sleep apnea in 1986 while he was stationed at Fort Hood.  He testified at the September 2014 hearing that he was hospitalized at Fort Hood for surgery related to sleep apnea.  Similarly, in a March 2000 statement, the Veteran reported that he was treated at Darnell Hospital at Fort Hood in 1985.  

The transcript of the September 2014 hearing reflects the Veteran's testimony regarding his in-service hospitalization as follows: 

From there I got referred to the Darnamic (phonetic) Hospital Center to the ENT clinic, second floor, where they conducted a procedure, because I was -- the complaint was two weeks without sleep and headaches.

Accordingly, the Board instructed the AOJ to "[c]ontact the Veteran and ask that he provide the appropriate authorization to obtain any available private treatment records from the...Darnamic Hospital Center that he reported at the Board hearing that he received treatment for sleep apnea in 1986."  The Board also instructed the AOJ that "[i]f no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records."

As instructed by the Board, the AOJ sent the Veteran a letter in January 2015 requesting authorization to obtain records from "Darnamic Hospital," and, in February 2015, the Veteran submitted a VA Form 21-4142 authorizing the AOJ to obtain records from the Darnell Army Medical Center at Fort Hood Texas dated from 1984 to 1987.  

As an initial matter, no such records were obtained, nor was the Veteran informed of such.  Moreover, the Board notes that records from Darnell Army Medical Center (which the Board finds to be mistakenly transcribed in the hearing transcript as Darnamic Hospital) are not private records, but, rather, in-service hospitalization records.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is therefore required for the purpose of obtaining any such separately stored records which may exist.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate actions to attempt to obtain missing service treatment records, including those dated from 1982 to 1991, as well as records of the Veteran's reported in-person hospitalization at the base hospital at Fort Hood in 1985 or 1986.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect.  The AOJ must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, and (c) a description of any further action to be taken by VA with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2. If, and only if, additional service treatment records are obtained, return the claims file to the examiner who conducted the May 2012 VA examination (or another appropriate examiner if unavailable) for the following addendum opinion: 

In light of additional relevant medical evidence associated with the claims file after the May 2012 VA examination, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea had its onset in service or is otherwise related to symptomatology documented in service? 

The examiner should provide a thorough rationale for any opinion provided.

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




